EXAMINER'S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2019, 07/22/2020, and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Application has two independent claims 1 and 5.  Claims 1-4 are drawn to methods and claim 5 is drawn to apparatus incorporating method of claim 1.  Claim 1 and 5 have limitations of a setting or a control unit sets respectively a part of a low-medium revolution speed/low-medium load region of an internal combustion engine as a lean combustion region, sets a high revolution speed region and high load region outside the lean combustion region as a homogeneous stoichiometric combustion region and performs homogeneous lean combustion in an operating region within the lean combustion region where a load is relatively low, by injecting the fuel at least once between an intake stroke and the first half of a compression stroke to form a homogeneous air-fuel mixture in the combustion chamber; performs stratified lean combustion in an operating region within the lean combustion region where the load is relatively high, by injecting the fuel at least once, respectively, between the intake stroke and the first half of the compression stroke as well as in the second half of the compression stroke to form a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F 3pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747